        Case 1:15-cv-03411-GHW-SN Document 632 Filed 09/21/20 Page 1 of 3

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
-----------------------------------------------------------------X        DATE FILED: 9/21/2020
AU NEW HAVEN, LLC and TRELLEBORG                                 :
COATED SYSTEMS US, INC.,                                         :
                                                                 :
                                                  Plaintiffs, :            1:15-cv-3411-GHW
                                                                 :
                              -v -                               :                 ORDER
                                                                 :
YKK CORPORATION, YKK HONG KONG :
LTD., YKK FASTENING PRODUCTS SALES :
INC., SHANGHAI YKK ZIPPER CO., LTD.,                             :
SHANGHAI YKK TRADING CO., LTD., YKK :
CANADA INC., YKK TAIWAN CO., LTD., P.T. :
YKK ZIPPER INDONESIA, YKK                                        :
BANGLADESH PTE. LTD., YKK KOREA CO., :
LTD., YKK FRANCE SARL, DALIAN YKK                                :
ZIPPER CO., LTD., YKK VIETNAM CO., LTD., :
YKK DEUTSCHLAND GMBH, YKK                                        :
(THAILAND) CO., LTD., YKK (U.K.) LTD.,                           :
YKK ZIPPER (SHENZHEN) CO., LTD., YKK :
AUSTRIA GMBH, YKK ITALIA S.P.A., OOO :
YKK a/k/a YKK RUSSIA, YKK METAL VE                               :
PLASTIK URUNLERI SANAYI VE TICARET :
A.S., and YKK (U.S.A.) INC.                                      :
                                                                 :
                                                  Defendants.:
-----------------------------------------------------------------X
GREGORY H. WOODS, United States District Judge:
         On September 21, 2020, the Court held a teleconference in this matter. As stated on the

record during that conference, the parties are directed to meet and confer regarding the following

subjects:

              •    The potential depositions of Messrs. Blunt, Dwyer, Hoeferlin, and Law, as raised

                   during the discussion regarding Section XI of Plaintiffs’ non-patent motion in limine

                   at Dkt. No. 495.

              •    The basis for any specific objections to the exhibits at issue in Sections IV and V of

                   Defendants’ motion in limine at Dkt. No. 503.
       Case 1:15-cv-03411-GHW-SN Document 632 Filed 09/21/20 Page 2 of 3




            •   Plaintiffs’ proposed deposition designations. Plaintiffs shall send their proposed

                additional or modified deposition designations to Defendants by no later than

                September 25, 2020. The parties shall submit a joint application or motion briefing

                regarding the proposed designations to the Court no later than October 2, 2020.

            •   The basis for Defendants’ twentieth affirmative defense, lack of title. The parties are

                directed to propose an amendment to the pretrial order, if necessary.

        Furthermore, during that conference, the Court issued the following rulings:

            •   Plaintiffs’ request to reopen discovery for additional depositions, Dkt. No. 628, is

                denied;

            •   Sections IV and XI of Plaintiffs’ non-patent-related motion in limine at Dkt. No. 495

                are granted in part and denied in part;

            •   Defendants’ motion in limine at Dkt. No. 479 is granted in part and denied in part;

            •   Sections I, IV, and V of Defendants’ motion in limine at Dkt. No. 503 are granted in

                part and denied in part;

            •   Defendants’ motion to seal at Dkt. No. 505 is granted; and

            •   Defendants’ motion to seal at Dkt. No. 593 is granted.

        Furthermore, as proposed by the parties in their September 11, 2020 letter, Dkt. No. 624,

and as discussed on the record during the September 8, 2020 and September 21, 2020 conferences,

the jury trial in this matter is adjourned sine die.




                                                       2
       Case 1:15-cv-03411-GHW-SN Document 632 Filed 09/21/20 Page 3 of 3



       The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 479, 505, and

593.

       SO ORDERED.

 Dated: September 21, 2020                        _____________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                3
